 

 

STEVEN L. BROUNSTEIN PLLC

Attorney at Law
32 Court Street
Brooklyn, New York 11201
Suite 408
(718) 875-5700
FAX (718) 625-6637
sbattylaw@gmail.com

October 23, 2019

Via-ECF

Hon. Joanna Seybert
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Mcarthur Jean
17-Cr.- 3372S) Pe #4 #13

Dear Judge Seybert:

| represent Mr. Jean on the above referenced indictment. Mr. Jean was
sentenced by the Court on July 26" to forty-eight (48) months of incarceration. The
Court permitted Mr. Jean to voluntarily surrender on November 6". He has been
designated to FPC Fort Dix. Mr. Jean has been under the supervision of Pre-Trial
Services during the pendency of this matter without incident. His travel has been
restricted to the Eastern and Southern Districts of New York and the Court has
permitted him to visit his parents who reside in Florida on several different occasions.
Mr. Jeans is requesting permission to travel to visit them from before he surrenders on
November 6". Accordingly, he is seeking to travel to Florida on October 29" and return
to New York on November 3%. | have communicated with counsel for the Government
and they have indicated they have no objection to this application.

Respectfully submitted;

Is/

Appaved.

 

Steven L. Brounste

SO ORDERED:
fs ‘JOANNA’ SEYBERT
Joanna I
‘Dated: /@2 ad

   

Central Islip, NY

 
